7 Ill. App. 2d 296 (1955)
129 N.E.2d 345
Madge O'Gallagher, Appellant,
v.
Alex Finkel, Appellee.
Gen. No. 46,420.
Illinois Appellate Court  First District, Second Division.
October 4, 1955.
Released for publication November 3, 1955.
Shavin & Hamilton, and Leo S. Karlin, for appellant.
Leo S. Karlin, of counsel.
Kirkland, Fleming, Green, Martin & Ellis, for appellee.
Max E. Wildman, John M. O'Connor, Jr., and John J. Edman, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE ROBSON.
Judgment and order reversed and cause remanded with directions.
Not to be published in full.